        IN THE UNITED STATES DISTRICT COURT FOR THE
               SOUTHERN DISTRICT OF ALABAMA
                     SOUTHERN DIVISION

UNITED STATES OF AMERICA                :

vs.                                     : CRIMINAL NO: 19-00007-CG-N

JOSEPH E. HOBDY                         :


                    ACCEPTANCE OF GUILTY PLEA
                    AND ADJUDICATION OF GUILT

      Pursuant to the Report and Recommendation of the United States

Magistrate Judge (Doc. 73) and without any objection having been filed by the

parties, the plea of guilty of the Defendant to Counts 1 and 2 of the Indictment is

now accepted and the Defendant is adjudged guilty of such offense.

      A sentencing hearing has been scheduled for May 27, 2020 at 9:30 a.m.,

under separate order. The United States Marshal is ORDERED to produce

the Defendant for said hearing.

      DONE and ORDERED this 6th day of March, 2020.


                       /s/ Callie V. S. Granade
                       SENIOR UNITED STATES DISTRICT JUDGE
